Citation Nr: 0532974	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to February 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Roanoke, 
Virginia that, in pertinent part, denied service connection 
for a low back disability claimed as due to a service-
connected right knee disability.  A personal hearing was held 
before an RO hearing officer in March 2003.  In May 2004 and 
June 2005, the Board remanded the case to the RO for further 
evidentiary and procedural development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  A low back disability was first manifest several years 
after service, and was not caused or worsened by any incident 
of service.  

2.  The current low back disability is not proximately due to 
or the result of a service-connected disability, nor is it 
aggravated thereby.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303.

2.  A low back disability is not proximately due to or the 
result of a service-connected disability, nor is it 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in August 2002 letter and May 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a June 2003 Statement of the Case 
(SOC), and September 2005 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service VA and 
private medical records, examination reports, and statements 
from the veteran.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2005).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court of 
Appeals for Veterans Claims (Court) held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service- connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  See also 38 
C.F.R. § 3.322 (When compensating for aggravation of a pre-
existing disability by active service, it "is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule...")

The veteran's established service-connected disabilities 
include post-operative residuals of a right knee injury, 
degenerative joint disease of the right knee, a left knee 
disability, and acne.

The veteran claims service connection for a low back 
disability which he asserts was aggravated by a service-
connected right knee disability.  The evidence does not 
reflect, and the veteran does not allege, that a low back 
disability was incurred during military service, or that it 
is due to a left knee disability or to acne. 

At a July 1990 VA examination, the examiner noted that the 
musculoskeletal system was normal on examination, except for 
the right knee, and range of motion of the lumbar spine was 
normal.

An October 2000 letter from a private physician, R. Rivard, 
MD, reflects that he examined the veteran to evaluate his 
current level of impairment resulting from a back injury 
incurred in September 1999 while he was working as a 
paramedic.  He noted that the veteran underwent back surgery 
at L5-S1 in January 2000.  He said the veteran continued to 
be symptomatic, with muscle spasms and low back pain 
radiating to his hip and right lower extremity.

By a statement dated in March 2002, the veteran submitted a 
claim for aggravation of a non-service-connected lumbar spine 
disability due to a service-connected right knee disability.  
He said his pain on weight bearing and instability of his 
right knee aggravated his low back disability.  He said that 
due to his right knee disability, he had more frequent muscle 
spasms, pain, and limitation of motion of the low back.

By a statement dated in April 2002, the veteran said that 
although he knew his right knee disability did not cause his 
back disability, he had increased symptoms of the low back 
due to buckling and instability of the right knee.  He 
reiterated his assertions in subsequent statements.

At a July 2002 VA examination, the veteran reported that he 
hurt his back at work in September 1999 and eventually had 
back surgery.  He said the surgery helped but his back was 
now getting worse.  The examiner diagnosed back injury status 
postoperative laminectomy with residuals.  He stated, "The 
veteran states that when his knee bothers him very often, his 
back will start hurting also, but there is no causal 
relationship from his service-connected right knee condition 
for his back condition or surgery."

At a March 2003 RO hearing, the veteran essentially 
reiterated his assertions.  He contended that his right knee 
instability and his altered gait from his right knee 
disability were making his back disability worse.

In March 2003, the veteran submitted private medical records 
including a report of a February 2001 lumbar magnetic 
resonance imaging (MRI) scan, a September 2002 lumbar MRI 
scan, and a February 2003 lumbar computed tomography (CT) 
scan.  The February 2001 study showed no disc herniation, and 
the subsequent reports reflect increasing disc disease.

By a letter dated in March 2003, a private neurosurgeon, J. 
M. McWhorter, MD, stated that the veteran had asked him to 
dictate a letter because he felt his knee problem tended to 
aggravate his low back.  He stated, "I do think that because 
of [the veteran's] knee problem his gait is off and this does 
put excessive strain on his low back and is related to his 
pain problem."

In April 2003, the RO received private medical records from 
Dr. McWhorter dated from 2001 to 2003, which reflect 
treatment for low back and right leg pain.  An October 2002 
treatment note reflects that the veteran reported that he 
bent over to pick up his son about one month ago and his 
right knee gave way and he had the acute onset of low back 
pain, but he was much better now.  In December 2002, the 
veteran was treated for complaints of low back pain after he 
was in a car accident.

By a statement received in June 2003, the veteran contended 
that the recent VA examination was inadequate.  He contended 
that a 10 percent rating should be assigned for permanent 
aggravation of his low back disability by his right knee 
disability.  He noted that he was trained as a paramedic and 
that he had sufficient medical knowledge to make observations 
regarding his condition.

A September 2003 private medical record from V. Evanoff, Jr., 
MD, reflects that he examined the veteran for his complaints 
of low back pain and right lower extremity pain.  Lumbar 
spine motion was full in flexion, extension and side bending 
without obvious weakness or clinical instability.  There was 
some back pain with flexion and extension.  Straight leg 
raising was positive bilaterally.  His gait was slightly 
antalgic on the right, but demonstrated good balance and 
coordination.  He had a normal base and could easily toe and 
heel walk.  The diagnostic impression was low back pain and 
right lower extremity pain consistent with right L5 or S1 
radiculitis, which was consistent with his disc bulge at L5-
S1 with mild effacement of the S1 nerve root.  

An August 2004 follow-up note from Dr. Evanoff reflects that 
the veteran complained of a recent exacerbation of right knee 
pain, which altered his gait biomechanics, thus his back pain 
had worsened.  On examination, his gait was moderately 
antalgic on the right with normal base and good coordination 
and balance.  There was gross medial lateral instability of 
the knee per valgus strain at the knee.

At a May 2005 VA examination, the examiner noted that he had 
reviewed the claims file.  He noted questionable mild 
instability of the right knee to valgus stress, but no 
instability to varus stress.  It was noted the veteran limped 
occasionally, but not on every step.  The veteran also 
reported he had a knee brace but did not wear it all of the 
time, only for strenuous activity.  Following the conclusion 
of the examination, the physician stated: 

In my opinion, the veteran's problem with 
the right knee has not resulted in a 
permanent increase in the severity beyond 
the natural progress of his low back 
disorder.  It should be noted that his low 
back disorder dates from an injury to his 
back in 1999 with aggravation in 2002, when 
it is clearly stated that the veteran 
injured his back on two separate occasions 
which, in my opinion, is more likely than 
not to be the reason for the veteran's 
problems with the back rather than the knee.  
I do to [sic] feel that the knee problem has 
permanently aggravated the back as stated 
above."

Upon consideration of the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  

As an initial matter, the Board notes that a back disability 
was not noted during the veteran's 1988-1990 active duty or 
for several years later.  This condition was first medically 
documented in 1999, after a work injury.  The medical 
evidence does not suggest that a low back disability began 
during or was worsened by service.  Thus, there is no basis 
for direct service connection for the condition.  In 
addition, the veteran does not contend, and no medical 
evidence indicates that the veteran's service-connected right 
knee disability caused his low back disorder.  

Rather, the veteran primarily argues that secondary service 
connection should be given for a low back disability because 
his low back disability has been aggravated by his altered 
gait due to the right knee disability. 

The record includes both favorable and unfavorable opinions 
on the claim.  The favorable evidence includes a March 2003 
statement from Dr. McWhorter, who opined that the veteran's 
gait was "off" due to his knee disability, which put 
excessive strain on his low back, and was related to his pain 
problem.  In addition, a treatment note from Dr. Evanoff in 
August 2004 recorded the veteran's belief that his recent 
exacerbation of right knee pain altered his gait, worsening 
his back pain.  The veteran, who reportedly was a paramedic 
at one time, has also opined that his right knee permanently 
aggravates his low back.

The Board finds this evidence to be entitled to less weight 
than the opinion rendered by the physician during the May 
2005 VA examination.  That physician reviewed the entire 
claims file, including the opinion and treatment records from 
Dr. McWhorter, the treatment notes from Dr. Evanoff, and the 
veteran's opinions.  The VA examiner concluded that the 
veteran's right knee condition did not aggravate the 
veteran's back condition beyond the normal progression of the 
disorder.  The opinion from Dr. McWhorter and notes from Dr. 
Evanoff indicated reports of strain and pain, but make no 
mention that the underlying back disability has permanently 
increased in severity due to the right knee.

In addressing whether aggravation of a disability exists, the 
Court of Appeals for Veterans Claims has held that temporary 
or intermittent flareups are not sufficient to show 
aggravation of a disability.  Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  Likewise, the Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in order to 
support a finding of aggravation, the evidence must establish 
that the underlying disability underwent an increase in 
severity.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002).  While these cases referenced aggravation of pre-
service disabilities by service, the Board will not apply the 
term "aggravation" in a manner conflicting with that 
contained in 38 C.F.R. Part 3 and pertinent case law.

In any event, none of the favorable evidence concludes that 
the veteran's right knee condition results in actual 
increased "disability" as defined in Allen, supra.  
Conversely, in the 2005 VA examination, the physician, who 
reviewed the veteran's history and medical records, found 
that no permanent increase in severity is caused by the 
service connected right knee, and that any increase in 
severity is the result of the natural progression of his back 
disorder. 

In summary, the Board finds that the preponderance of the 
medical evidence does not demonstrate that the right knee 
disability caused or aggravates the low back disability, and 
service connection for a low back disability as secondary to 
service connected disability is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a low back disability, to include as 
secondary to a service-connected right knee disability is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


